FLETCHER, Chief Judge
(concurring):
Weighing what we intended in Dunlap1 against what we said, I am not satisfied that the individuals responsible for implementing the Dunlap standard were sufficiently apprised that the supervisory authority’s action fell within the purview of the rule. Thus, prospective application of the Dunlap standard to supervisory authority actions is appropriate. See Daniel v. Louisiana, 420 U.S. 31, 95 S.Ct. 704, 42 L.Ed.2d 790 (1975); Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199 (1967).

. Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974).